Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 8/16/21, is a CON of 16957894, filed on 6/25/20. 16957894 is a national stage entry of PCT/IB2018/001462, filed on 12/24/2018. A claim for foreign priority has been made to 201721046640, filed on 12/26/17; and 201821012438, filed on 4/2/18. The foreign priority applications are of record for 16957894. 

Status of Claims
Claims 1-20 are currently pending. A track one status has been granted. Applicant’s election of xanthan gum as the viscosity modifying agent; glycerin as the wetting agent; simethicone as the anti-foaming agent; citric acid/sodium citrate as the pH adjusting or modifying agent; polysorbate 80 as the surfactant; sodium benzoate as the preservative; sucralose and/or acesulfame K as the sweetener; and peppermint as the flavorant in the reply filed on 1/6/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Upon further review of the claims, the species requirements have been withdrawn. Claims 1-20 were examined with regards to the full scope of the claimed species. 
Claims 1-20 were examined. Claims 1-6, 8-10, 12, and 20 are rejected. Claims 7, 11, and 13-19 are objected to. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 3-4, 6, 8-10, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen, L.V., US Pharm., vol. 37(5), pp. 43-44(1-4), publ. 2012 (cited in the IDS), in view of Jenkins, US 20070104792 (publ. 5/10/2007).
The claims are drawn to a liquid oral pharmaceutical composition comprising about 4 mg/mL tadalafil or a pharmaceutical salt thereof; a pharmaceutical excipient; and a vehicle comprising water, wherein the composition has a pH from about 4-8. Claim 19 is drawn to a method of treating a condition selected from pulmonary arterial hypertension, erectile dysfunction, or benign prostatic hyperplasia comprising administering the composition to a human patient in need thereof. 
Allen teaches an oral tadafil suspension comprising tadalafil in an amount of 5 mg/mL (p. 1, Title). Allen teaches tadalafil as a PDE5 inhibitor that is almost completely insoluble in water and slightly soluble in ethanol, and while it is available commercially in tablet form, the oral suspension is useful for patients who are unable to swallow the solid oral dosage form (p. 1, see para under “Use”; bridging para pp. 2-3). Allen teaches the suspension composition to comprise one of two suspension vehicles, Ora-Plus or Ora-Sweet (p. 3 of 4, last 2 para). Ora-Plus has a pH of 4.2 and contains purified water, microcrystalline cellulose, sodium carboxymethylcellulose, xanthan gum, carrageenan, sodium phosphate, citric acid, simethicone as an anti-foaming agent, and potassium sorbate and methylparaben as preservatives (p. 3 of 4, next to last para). Ora-Sweet vehicle is taught to have a pH of 4.2 and to comprise purified water, sucrose, glycerin, sorbitol (5%), flavorant, sodium phosphate and citric acid as buffering rd para; pp. 2-3, bridging para). Allen therefore teaches suspension oral liquid formulations comprising tadalafil at a concentration of 5 mg/mL, further comprising: purified water, microcrystalline cellulose, sodium carboxymethylcellulose, xanthan gum, carrageenan, sodium phosphate, citric acid, simethicone as an anti-foaming agent, and potassium sorbate and methylparaben as preservatives; or further comprising: purified water, sucrose, glycerin, sorbitol (5%), flavorant, sodium phosphate and citric acid as buffering agents, and potassium sorbate and methylparaben as preservatives, wherein the compositions have a pH of 4.2. 
Allen doesn’t teach a tadalafil concentration of about 4 mg/mL; a concentration of excipient as recited by instant claim 6; a concentration of pH modifying or adjusting agent as recited by instant claim 9; or one of the surfactants as recited by instant claim 10. 
Jenkins teaches compositions comprising nanoparticulate tadalafil, or a salt or derivative thereof, having improved bioavailability, faster absorption rate, and faster onset of therapeutic effect, wherein the nanoparticles have an average particle size of less than about 2000 nm (Title & Abstract). Jenkins teaches the nanoparticulate formulations can further comprise at least one surface stabilizer adsorbed or associated with the surface of the tadalafil particles, and at least one excipient, carrier, or combinations thereof (para [0020], [0022]). Jenkins teaches the nanoparticle compositions in a variety of dosage forms, including for oral delivery and as liquid dispersions (para [0024], [0034]). Suitable excipients include binding agents, suspending agents, sweeteners, flavoring agents, preservatives, buffers, and wetting agents 
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention to have arrived at a liquid oral pharmaceutical composition comprising 4 mg/mL tadalafil, a pharmaceutical excipient, a vehicle comprising water, having a pH range from about 4-8, and to have orally administered this composition to treat a human subject in need of treatment for pulmonary arterial hypertension or erectile dysfunction, in view of the combined teachings of Allen and Jenkins. Allen teaches suspension oral liquid formulations comprising tadalafil at a concentration of 5 mg/mL, further comprising: purified water, microcrystalline In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 12, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-15 and 18-20 of copending Application No. 16957894 (reference application) in view of Jenkins, US 20070104792. The instant claims are drawn to a liquid oral pharmaceutical composition comprising about 4 mg/mL tadalafil or a pharmaceutical salt thereof; a pharmaceutical excipient; and a vehicle comprising water, wherein the composition has a pH from about 4-8; and a method of treating pulmonary arterial 


Claim Objections
Claims 7, 11, and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Information Disclosure Statement
The IDS filed on 8/16/21 has been considered. 

Conclusion
Claims 1-6, 8-10, 12, and 20 are rejected. Claims 7, 11, and 13-19 are objected to. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627